Wilson, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated as follows concerning the merchandise referred to below:
1) The merchandise covered by the appeals specified in the attached schedule consists of sodium para-amino salicylate which on the dates of exportation had an American selling price as defined in section 402 (g), Tariff Act of 1930, of $2.70 less 1 percent per pound, plus drums at $2 each. Also, that para-amino salicylate is dutiable on the basis of American selling price.
2) Upon this stipulation these appeals may be deemed to be submitted.
*567On tbe agreed facts I find the American selling price, as that value is defined in section 402 (g) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the sodium para-amino salicylate here involved, and that such value was $2.70 per pound, less 1 per centum, plus drums at $2 each.
Judgment will be entered accordingly.